  Case 8:21-cv-01351-WFJ-SPF Document 1 Filed 06/03/21 Page 1 of 7 PageID 1




                IN    IE UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

                                "IN ADMIRALTY"

IN THE MATTER OF THE COMPLAINT
OF GRANT JOHN STON, as Owner of a
2014 24' Yellowfi Vessel, Florida                     CASE NO.:
Registration No. F 7525PP, its engines, tackle,
apparel, appurtena ces, etc. for Exoneration
from or Limitation f Liability,

             Petiti
                                                  /

                      MPLAINT FOR EXONERATION FROM
                       OR LIMITATION OF LIABILITY

      GRANT JO$NSTON, Petitioner, as Owner of a 2014 24' Yellowfin Vessel

Florida Registratio4i No. FL7525PP, its engines, tackle, apparel, appurtenances, etc.

(the "Vessel"), under Rule F, Supplemental Rules for Certain Admiralty and

Maritime Claims, Middle District Admiralty and Maritime Practice Manual, Section

6, and 46 U.S.C.Al §30501, et. seq. files his Complaint for Exoneration from or

Limitation of Liability, alleging as follows:

      1.     This i an admiralty and maritime action within the meeting or Rule

9(h), Supplemental Rules for Certain Admiralty and Maritime Claims, and the

Middle District of I'lorida Admiralty and Maritime Practice Manual, Section 6.

      2.     Juris    ion is proper pursuant to 28 U.S.C.A. § 1333 and 46 U.S.C.A.

§30501,et.   seq.
  Case 8:21-cv-01351-WFJ-SPF Document 1 Filed 06/03/21 Page 2 of 7 PageID 2




       3.    Venuo is proper in this district under Rule F(9), Supplemental Rules for

Admiralty and Mafritime Claims, in that the 24' Yellowfin Vessel has not been

attached or arresteI and suit has not been commenced against Petitioner, as owner

of the 24' Ye1low4n Vessel, with respect to the incident described below, and the

24' Yellowfin Vesel and the Petitioner are located in/reside in Pinellas County,

Florida.

      4.     Upon information and belief, Claimants will/may include the

following: Kendyl Sheffield, Devin Cartagena, Courtland Mitchell, Riley Allan, and

the Estate of Rach1 Herring, who resides in/and are located in Pinellas County,

Florida, the United States, as owner of Marker No. 28 in the Intercoastal Waterway

in Indian Shores, Pne1las County, Florida, and the owner of a seawall/dock adjacent

to the Intercoastal Waterway in Indian Shores, Pinellas County, Florida.

      5.     The subject Vessel is a 2014 24' Yellowfin Vessel, Florida Registration

No. FL7525PP.

      6.     At all imes material to this Complaint, the 24' Yellowfin Vessel was

owned by Petitione, Grant Johnston.

      7.     At all imes material to this Complaint, the 24' Yellowfin Vessel was

seaworthy, proper1' and efficiently manned, equipped and furnished, and well and

sufficiently fitted arid supplied with suitable machinery, tackle, apparel, etc., all in

good order and con1ition, and suitable for their intended use.
  Case 8:21-cv-01351-WFJ-SPF Document 1 Filed 06/03/21 Page 3 of 7 PageID 3




         8.    On or about 0050 on November 1, 2020, the 24' Yellowfin Vessel,

owned by Grant Joinston, and operated by Gavin Johnston, allided with/came into

contact with Markeir No. 28 in the navigable waters of the Intercoastal Waterway, in

Indian Shores, Pin11as County, Florida, and following that allision/contact, the

above named Clainjiants sustained injuries, and as to Rachel Herring, the death, the

injuries requiring nedical care and attention, Marker No. 28 sustained damage, and

the seawall/dock aljacent to the Intercoastal Waterway in Indian Shores sustained

damage, and the 24' Yellowfin Vessel sustained damage to its hull and machinery.

         9.    The inident at issue and any ensuing damages, personal injury, death,

and property loss, vere not caused by any fault of the 24' Yellowfin Vessel, its

owner, or any persn or entity for whose actions the owner is responsible. Neither

the 24' Yellowfin \essel, nor its owner, Petitioner, are liable to any extent, and they

are entitled to exorjeration from liability for all losses, injury, death, and damages

occasioned and incirred by, or as a result of the incident.

         10.   Petitioner further alleges all losses, injury, death, and damages resulting

from the incident, Occurred as a result of the actions, omissions, or conditions which

Petitioner did not rtarticipate in, had no knowledge of, and had no reason to know

about.

         11.   Petitioer, as Owner of the 24' Yellowfin Vessel, should be exonerated

of and from any 11bility for losses, injuries, death, or damages arising out of the
  Case 8:21-cv-01351-WFJ-SPF Document 1 Filed 06/03/21 Page 4 of 7 PageID 4




incident described         as it was not caused by any neglect of Petitioner or the 24'

Yellowfin Vessel.

       12.   Petiti     lacked privity or knowledge of the circumstances, actions, or

omission giving risk to the incident at issue.

       13.   Thus, tnd without admitting liability, in the event the 24' Yellowfin

Vessel is held responsible to anyone by reason of the matter set forth above,

Petitioner claims tle benefit of the limitation of liability provided in 46 U.S.C.A.

§30501, et. seq.

       14.   The 24' Yellowfin Vessel had a pre-casualty value of approximately

$90,000.00 (See A4 Interim Stipulation for Value filed herewith).

       15.   Petitioier knows of potential claims by the Claimants listed above,

residents of Pinelhs County, Florida, by healthcare providers in Pinellas County,

Florida, who provided care and treatment to Claimants for injuries allegedly

sustained in the inident, by the United States as Owner of Marker No. 28 for

removal and replaement of Marker No. 28, located in Indian Shores, Pinellas

County, Florida, and by the owner of the seawall adjacent to the Intercostal

Waterway in Indian Shores, Pinellas County, Florida, for repair of damages

allegedly sustained lin the incident.

      16.    Petitioier alleges the amount of damages associated with the potential

claims may exceed he amount of his interest in the 24' Yellowfin Vessel.
  Case 8:21-cv-01351-WFJ-SPF Document 1 Filed 06/03/21 Page 5 of 7 PageID 5




      17.    Thefi written notice of a claim arising from the incident subject to

limitation was a 1        from (counsel for the Estate of Rachel Herring), dated

(December 3, 2020, and therefore this action is timely filed under the provision of

the Limitation Act,46 U.S.C.A. §30501, et. seq.

      18.    Petitiojner files herewith a Stipulation for Costs and Ad Interim

Stipulation for Vahte, in the appropriate form for payment into Court of the amount

of Petitioner's inteijest in the 24' Yellowfin Vessel, together with interest at the rate

of 6% per annum *om the date of said Stipulation, and for costs; and, in addition

thereto, Petitioner is prepared to give bond or stipulation for any amount in excess

of the Ad Interim Stipulation for Value as may be ascertained and determined to be

necessary under tho orders of this Court, and as provided by the laws of the United

States and the Fedeiral Rules of Civil Procedure.

      WHEREFRE, Petitioner, as Owner of the 24' Yellowfin Vessel,

respectfully requ

      A.     Upon the filing of the Stipulation for Costs and the Ad Interim

Stipulation for Value herein described, this Honorable Court direct the Clerk of

Court to issue the çfroposed Notice filed by Petitioner herein, which admonishes all

persons, firms, or orporations asserting claims for any and all losses, damages,

injuries, death, or Iestruction with respect to which Petitioner seeks exoneration

from or limitation Of liability, to file their respective claims with the Clerk of this
  Case 8:21-cv-01351-WFJ-SPF Document 1 Filed 06/03/21 Page 6 of 7 PageID 6




Court and to serve onto Petitioner's attorney a copy thereof, on or before the date

specified in the No4ice;

      B.     Upon the filing of the Stipulation for Costs and the Ad Interim

Stipulation for Vahite herein described, the Court issue the proposed injunction filed

by Petitioner hereiij which restrains the commencement or prosecution of any action

or proceeding of arfty kind against Petitioner, the 24' Yellowfin Vessel, and/or any

of Petitioner's prdperty, with respect to any claim for which Petitioner seeks

limitation, includinig any claim arising out of or connected with any loss, injuries,

death, damage, or dstruction resulting from the incident described in the Complaint;

      C.     If any Claimant who shall have filed a claim shall also file an exception

contesting the valu of the 24' Yellowfin Vessel, or its pending freight, if any, as

alleged herein, and fthe amount of the Ad Interim Stipulation for Value as aforesaid,

this Court cause duo appraisement to be had of the value of the 24' Yellowfin Vessel

following the casulty and of the value of Petitioner's interest therein and pending

freight, if any, and n which event this Court shall enter an order for the filing of an

Amended Stipulat n for the aggregate value, as so determined, of Petitioner's

interest in the 24'' ellowfin Vessel and its pending freight, if any;

      D.     This          adjudge Petitioner, and the 24' Yellowfin Vessel, not liable

to any extent what      er for any losses, injuries, death, damages or destruction, or

for any claim what      er done, occasioned, or incurred as a result of the matters and
  Case 8:21-cv-01351-WFJ-SPF Document 1 Filed 06/03/21 Page 7 of 7 PageID 7




happenings           to in this Complaint; or in the alternative, if the Court adjudge

that Petitioner is 1 le in an amount whatsoever, that said liability may be limited

to the value of Petiioner's interest in the 24' Yellowfin Vessel, and may be divided

pro rata among s4ch Claimants, and that a judgement be entered discharging

Petitioner and the 24' Yellowfin Vessel of and from, any and all further liability and

forever enjoining 4nd prohibiting the filing or prosecution of any claims against

Petitioner and the 24' Yellowfin Vessel, or his property, in consequence of, or

connected with, the matters and happenings referred to in this Complaint; and

      E.     This Curt grant Petitioner such other and further relief that justice may

require.

      Dated this     day of June 2021.



                                         David F. Pope, Esq.   -     N 164452

                                         Eric C. Thiel, Esq. FBN 016267
                                                              -




                                         Serce-eth ie;bankerIezcom
                                         BANKER LOPEZ GASSLER P.A.
                                         501 East Kennedy Boulevard, Suite 1700
                                         Tampa, FL 33602
                                       Telephone: (813) 221-1500
                                       Facsimile: (813) 222-3066
                                         A ttorneys for Petitioner
